DISMISS; and Opinion Filed September 25, 2013.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01293-CV

                           IN RE LESTER JON RUSTON, Relator

                        On Appeal from the County Court at Law No. 4
                                    Collin County, Texas
                             Trial Court Cause No. 4-81264-99

                             MEMORANDUM OPINION
                         Before Justices Bridges, Lang-Miers, and Lewis
                                 Opinion by Justice Lang-Miers
       The Court has before it relator’s “petition for writ of error,” in which he argues that his

conviction should be overturned. The facts and issues are well known to the parties, so we need

not recount them herein. This Court does not have jurisdiction over relator’s complaints. See

TEX. GOV=T CODE ANN. ' 22.221 (West 2010); Ater v. Eighth Court of Appeals, 802 S.W.2d 241,

243 (Tex. Crim. App. 1991) (orig. proceeding). Accordingly, we DISMISS relator=s petition for

want of jurisdiction.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE

131293F.P05